MEMORANDUM
BY THE COURT
Plaintiff is a resident of Georgia and receives his mail on a rural route. His action, as shown by the petition, is based upon the alleged failure of a rural carrier to deliver a certain letter to him which he claims contained information worth $5,000. It is so plain that the petition states no cause of action of which this court has jurisdiction that the demurrer is sustained on this ground alone without considering whether a cause of action of any nature is stated therein. *646It may be said, however, that if any cause of action is stated in the petition it is one arising upon a tort and not upon a contract. It follows that the demurrer must be sustained and the petition dismissed.